DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3, 5-12, 14-16, and 18-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, 8, and 11 all depend upon now cancelled claim 2, these claims should depend upon claim 1.
Claims 5, 7, 9, and 10 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) in view of Kendrick (PGPub #2016/0271925), and Kostli et al. (PGPub #2018/0141648).
Regarding claim 1, Tresch teaches a mast assembly for a rotary aircraft (1, 7, and 8, and Column 1, lines 57-59), comprising a single piece mast and carrier (Column 4, lines 7-35), and having a first mechanical interface to mechanically couple to a drive train of the rotary aircraft (Column 4, lines 7-35), and a second mechanical interface to mechanically couple to a rotor assembly (Column 4, lines 7-35), wherein the single piece is machined (Column 4, lines 7-35).  But does not teach that the mast is made of steel, with an overall length of less than 32 inches.
However, Kendrick does teach that the mast is made of steel (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast be made of steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the mast be made of steel is that it helps to improve the strength of the mast.  But Kendrick does not teach that the mast has an overall length of less than 32 inches.
However, Kostli does teach that the mast can be configured in different lengths (Paragraph 23, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast configured to be in different lengths because Tresch and Kostli are both rotor mast systems.  The motivation for having the mast configured to be in different lengths is that it allows it to be customized to fit the needs of the aircraft.  But, Kostli does not teach that the mast assembly has a length of less than 32 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the mast length be less than 32 inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the mast length be less than 32 inches is that it ensures that the mast is not too long to help to reduce the chance of a bending or buckling failure as a result of the rotors spinning.
Regarding claim 3, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 2, but Tresch does not teach that the steel is a carburizing steel.  However, Kendrick does teach that the steel is a carburizing steel (Paragraph 4, lines 1-3, the claims state that 9310 is a carburizing steel).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a carburizing steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a carburizing steel is that it allows the steel to be carburized which can help increase the hardness of the steel.
Regarding claim 5, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 3, but Tresch does not teach that the carburizing steel is 9310.  However, Kendrick does teach that the carburizing steel is 9310 (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the carburizing steel is 9310 because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the carburizing steel is 9310 is that the steel is able to be carburized which can help increase the hardness of the steel.
Regarding claim 6, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 2, but Tresch does not teach that the steel is a nitriding steel.  However, Kendrick does teach that the steel is a nitriding steel (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a nitriding steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a nitriding steel is that it allows the steel to be nitrided which can help increase the hardness of the steel.
Regarding claim 7, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 6, but Tresch does not teach that the nitriding steel is nitralloy.  However, Kendrick does teach that the nitriding steel is nitralloy (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nitriding steel be nitralloy because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the nitriding steel be nitralloy is that the steel is able to be nitrided which can help increase the hardness of the steel.
Regarding claim 12, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 1, but does not explicitly teach that the mast assembly has a length of between 14 inches and 16 inches. However, Kostli does teach that the mast can be configured in different lengths (Paragraph 23, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast configured to be in different lengths because Tresch and Kostli are both rotor mast systems.  The motivation for having the mast configured to be in different lengths is that it allows it to be customized to fit the needs of the aircraft.  But, Kostli does not teach that the mast assembly has a length of between 14 inches and 16 inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the mast assembly be between 14 and 16 inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the mast assembly be between 14 and 16 inches is that it allows for the mast to provide sufficient clearance between the drivetrain and the rotors.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) as modified by Kendrick (PGPub #2016/0271925), and Kostli et al. (PGPub #2018/0141648) as applied to claim 1 above, and further in view of Hackel (PGPub #2016/0298203).
Regarding claim 8, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 2, but does not teach one or more hardened zones, wherein the zones are hardened according to a chemical vapor heat treating process.  However, Hackel does teach one or more hardened zones, wherein the zones are hardened according to a chemical vapor heat treating process (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one or more zones hardened by a chemical vapor heat treating process because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having one or more zones hardened by a chemical vapor heat treating process is that it allows the sections of the shaft that experiences the most wear to be hardened to help reduce the wear.
Regarding claim 9, Tresch as modified by Kendrick, Kostli, and Hackel teaches the mast assembly of claim 8, but Tresch does not teach that the process is carburization.  However, Hackel does teach that the process is carburization (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the process be carburization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having the process be carburization is that carburization helps to harden the surface of the metal to reduce wear while maintaining the properties of the metal away from the carburization.
Regarding claim 10, Tresch as modified by Kendrick, Kostli, and Hackel teaches the mast assembly of claim 8, but Tresch does not teach that the process is nitridization.  However, Hackel does teach that the process is nitridization (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the process be nitridization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having the process be nitridization is that nitridization helps to harden the surface of the metal to reduce wear while maintaining the properties of the metal away from the carburization.
Regarding claim 11, Tresch as modified by Kendrick, Kostli, and Hackel teaches the mast assembly of claim 2, wherein the rotor blades are securely mounted to the second mechanical interface (7, 18, and 53 as seen in figure 3a of Tresch), but Tresch does not teach that the second mechanical interface comprises a hardened spline, wherein the hardened spline is carburized or nitrided.  However, Hackel does teach that the second mechanical interface comprises a hardened spline (Paragraph 16, lines 1-13), wherein the hardened spline is carburized or nitride (Paragraph 16, lines 1-13, and Paragraph 17, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have splines hardened by carburization or nitridization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having splines hardened by carburization or nitridization is that it helps to create a secure connection that is able to withstand the repeated loads on the members.
Claims 1, 3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) in view of Kendrick (PGPub #2016/0271925), and Kostli et al. (PGPub #2018/0141648).
Regarding claim 1, Tresch teaches a mast assembly for a rotary aircraft (1, 7, and 8, and Column 1, lines 57-59), comprising a single piece mast and carrier (Column 4, lines 7-35), and having a first mechanical interface to mechanically couple to a drive train of the rotary aircraft (Column 4, lines 7-35), and a second mechanical interface to mechanically couple to a rotor assembly (Column 4, lines 7-35), wherein the single piece is machined (Column 4, lines 7-35).  But does not teach that the mast is made of steel, with an overall length of less than 32 inches.
However, Kendrick does teach that the mast is made of steel (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast be made of steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the mast be made of steel is that it helps to improve the strength of the mast.  But Kendrick does not teach that the mast has an overall length of less than 32 inches.
However, Kostli does teach that the mast can be configured in different lengths (Paragraph 23, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast configured to be in different lengths because Tresch and Kostli are both rotor mast systems.  The motivation for having the mast configured to be in different lengths is that it allows it to be customized to fit the needs of the aircraft.  But, Kostli does not teach that the mast assembly has a length of less than 32 inches.
However, it would have been an obvious matter of design choice to have the mast length be less than 32 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).The motivation for having the mast length be less than 32 inches is that it ensures that the mast is not too long to help to reduce the chance of a bending or buckling failure as a result of the rotors spinning.
Regarding claim 3, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 2, but Tresch does not teach that the steel is a carburizing steel.  However, Kendrick does teach that the steel is a carburizing steel (Paragraph 4, lines 1-3, the claims state that 9310 is a carburizing steel).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a carburizing steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a carburizing steel is that it allows the steel to be carburized which can help increase the hardness of the steel.
Regarding claim 5, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 3, but Tresch does not teach that the carburizing steel is 9310.  However, Kendrick does teach that the carburizing steel is 9310 (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the carburizing steel is 9310 because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the carburizing steel is 9310 is that the steel is able to be carburized which can help increase the hardness of the steel.
Regarding claim 6, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 2, but Tresch does not teach that the steel is a nitriding steel.  However, Kendrick does teach that the steel is a nitriding steel (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a nitriding steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a nitriding steel is that it allows the steel to be nitrided which can help increase the hardness of the steel.
Regarding claim 7, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 6, but Tresch does not teach that the nitriding steel is nitralloy.  However, Kendrick does teach that the nitriding steel is nitralloy (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nitriding steel be nitralloy because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the nitriding steel be nitralloy is that the steel is able to be nitrided which can help increase the hardness of the steel.
Regarding claim 12, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 1, but does not explicitly teach that the mast assembly has a length of between 14 inches and 16 inches. However, Kostli does teach that the mast can be configured in different lengths (Paragraph 23, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast configured to be in different lengths because Tresch and Kostli are both rotor mast systems.  The motivation for having the mast configured to be in different lengths is that it allows it to be customized to fit the needs of the aircraft.  But, Kostli does not teach that the mast assembly has a length of between 14 inches and 16 inches.
However, it would have been an obvious matter of design choice to have the mast assembly be between 14 and 16 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for having the mast assembly be between 14 and 16 inches is that it allows for the mast to provide sufficient clearance between the drivetrain and the rotors.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) as modified by Kendrick (PGPub #2016/0271925), and Kostli et al. (PGPub #2018/0141648) as applied to claim 2 above, and further in view of Hackel (PGPub #2016/0298203).
Regarding claim 8, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 2, but does not teach one or more hardened zones, wherein the zones are hardened according to a chemical vapor heat treating process.  However, Hackel does teach one or more hardened zones, wherein the zones are hardened according to a chemical vapor heat treating process (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one or more zones hardened by a chemical vapor heat treating process because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having one or more zones hardened by a chemical vapor heat treating process is that it allows the sections of the shaft that experiences the most wear to be hardened to help reduce the wear.
Regarding claim 9, Tresch as modified by Kendrick, Kostli, and Hackel teaches the mast assembly of claim 8, but Tresch does not teach that the process is carburization.  However, Hackel does teach that the process is carburization (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the process be carburization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having the process be carburization is that carburization helps to harden the surface of the metal to reduce wear while maintaining the properties of the metal away from the carburization.
Regarding claim 10, Tresch as modified by Kendrick, Kostli, and Hackel teaches the mast assembly of claim 8, but Tresch does not teach that the process is nitridization.  However, Hackel does teach that the process is nitridization (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the process be nitridization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having the process be nitridization is that nitridization helps to harden the surface of the metal to reduce wear while maintaining the properties of the metal away from the carburization.
Regarding claim 11, Tresch as modified by Kendrick, Kostli, and Hackel teaches the mast assembly of claim 2, wherein the rotor blades are securely mounted to the second mechanical interface (7, 18, and 53 as seen in figure 3a of Tresch), but Tresch does not teach that the second mechanical interface comprises a hardened spline, wherein the hardened spline is carburized or nitrided.  However, Hackel does teach that the second mechanical interface comprises a hardened spline (Paragraph 16, lines 1-13), wherein the hardened spline is carburized or nitride (Paragraph 16, lines 1-13, and Paragraph 17, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have splines hardened by carburization or nitridization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having splines hardened by carburization or nitridization is that it helps to create a secure connection that is able to withstand the repeated loads on the members.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) in view of Seitz (WO #2010/003988).
Regarding claim 1, Tresch teaches a mast assembly for a rotary aircraft (1, 7, and 8, and Column 1, lines 57-59), comprising a single piece mast and carrier (Column 4, lines 7-35), and having a first mechanical interface to mechanically couple to a drive train of the rotary aircraft (Column 4, lines 7-35), and a second mechanical interface to mechanically couple to a rotor assembly (Column 4, lines 7-35), wherein the single piece is machined (Column 4, lines 7-35).  But does not teach that the mast is made of steel, with an overall length of less than 32 inches.
However, Seitz does teach that the mast is made of steel (Page 23, lines 14-17), with an overall length of less than 32 inches (Page 23, lines 14-17, this teaches that the model helicopter has a rotor mast of 194 mm which is less than 32 inches).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast be made of steel and less than 32 inches in length because Tresch and Seitz are both rotary aircraft with rotor masts.  The motivation for having the mast be made of steel is that it helps to improve the strength of the mast, and the motivation for having the mast be less than 32 inches in length is that it allows the rotor mast to be proportional to the rest of the aircraft.
Claims 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) as modified by Seitz (WO #2010/003988) as applied to claim 1 above, and further in view of Kendrick (PGPub #2016/0271925).
Regarding claim 3, Tresch as modified by Seitz teaches the mast assembly of claim 2, but Tresch does not teach that the steel is a carburizing steel.  However, Kendrick does teach that the steel is a carburizing steel (Paragraph 4, lines 1-3, the claims state that 9310 is a carburizing steel).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a carburizing steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a carburizing steel is that it allows the steel to be carburized which can help increase the hardness of the steel.
Regarding claim 5, Tresch as modified by Seitz teaches the mast assembly of claim 3, but Tresch does not teach that the carburizing steel is 9310.  However, Kendrick does teach that the carburizing steel is 9310 (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the carburizing steel is 9310 because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the carburizing steel is 9310 is that the steel is able to be carburized which can help increase the hardness of the steel.
Regarding claim 6, Tresch as modified by Seitz teaches the mast assembly of claim 2, but Tresch does not teach that the steel is a nitriding steel.  However, Kendrick does teach that the steel is a nitriding steel (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a nitriding steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a nitriding steel is that it allows the steel to be nitrided which can help increase the hardness of the steel.
Regarding claim 7, Tresch as modified by Seitz teaches the mast assembly of claim 6, but Tresch does not teach that the nitriding steel is nitralloy.  However, Kendrick does teach that the nitriding steel is nitralloy (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nitriding steel be nitralloy because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the nitriding steel be nitralloy is that the steel is able to be nitrided which can help increase the hardness of the steel.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) as modified by Seitz (WO #2010/003988) as applied to claim 1 above, and further in view of Hackel (PGPub #2016/0298203).
Regarding claim 8, Tresch as modified by Seitz teaches the mast assembly of claim 2, but does not teach one or more hardened zones, wherein the zones are hardened according to a chemical vapor heat treating process.  However, Hackel does teach one or more hardened zones, wherein the zones are hardened according to a chemical vapor heat treating process (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one or more zones hardened by a chemical vapor heat treating process because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having one or more zones hardened by a chemical vapor heat treating process is that it allows the sections of the shaft that experiences the most wear to be hardened to help reduce the wear.
Regarding claim 9, Tresch as modified by Seitz and Hackel teaches the mast assembly of claim 8, but Tresch does not teach that the process is carburization.  However, Hackel does teach that the process is carburization (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the process be carburization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having the process be carburization is that carburization helps to harden the surface of the metal to reduce wear while maintaining the properties of the metal away from the carburization.
Regarding claim 10, Tresch as modified by Seitz, and Hackel teaches the mast assembly of claim 8, but Tresch does not teach that the process is nitridization.  However, Hackel does teach that the process is nitridization (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the process be nitridization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having the process be nitridization is that nitridization helps to harden the surface of the metal to reduce wear while maintaining the properties of the metal away from the carburization.
Regarding claim 11, Tresch as modified by Seitz teaches the mast assembly of claim 2, wherein the rotor blades are securely mounted to the second mechanical interface (7, 18, and 53 as seen in figure 3a of Tresch), but Tresch does not teach that the second mechanical interface comprises a hardened spline, wherein the hardened spline is carburized or nitrided.  However, Hackel does teach that the second mechanical interface comprises a hardened spline (Paragraph 16, lines 1-13), wherein the hardened spline is carburized or nitride (Paragraph 16, lines 1-13, and Paragraph 17, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have splines hardened by carburization or nitridization because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having splines hardened by carburization or nitridization is that it helps to create a secure connection that is able to withstand the repeated loads on the members.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) as modified by Seitz (WO #2010/003988) as applied to claim 1 above, and further in view of Kostli et al. (PGPub #2018/0141648).
Regarding claim 12, Tresch as modified by Kendrick, and Kostli teaches the mast assembly of claim 1, but does not explicitly teach that the mast assembly has a length of between 14 inches and 16 inches. However, Kostli does teach that the mast can be configured in different lengths (Paragraph 23, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast configured to be in different lengths because Tresch and Kostli are both rotor mast systems.  The motivation for having the mast configured to be in different lengths is that it allows it to be customized to fit the needs of the aircraft.  But, Kostli does not teach that the mast assembly has a length of between 14 inches and 16 inches.
However, it would have been an obvious matter of design choice to have the mast assembly be between 14 and 16 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation for having the mast assembly be between 14 and 16 inches is that it allows for the mast to provide sufficient clearance between the drivetrain and the rotors.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PGPub #2014/0356174) in view of Tresch (US #3,322,200), and Seitz (WO #2010/003988).
Regarding claim 14, Wang teaches a rotary aircraft (700), comprising: an airframe (700 as seen in figure 13); a drivetrain (Paragraph 74, lines 1-5); a rotor assembly comprising a plurality of rotors (702, 704, 706, and 708 as seen in figure 13); and a plurality of mast assemblies to mechanically couple the drivetrain to the rotor assembly (702, 704, 706, and 708 as seen in figure 13, and Paragraph 74, lines 1-5), the mast assemblies comprising steel parts (paragraph 77, lines 1-6).  But does not teach that the masts are integral masts comprising a single machined part including a mast and a carrier, and that the masts assemblies have a length of less than 32 inches.
However, Tresch does teach that the masts are integral masts comprising a single machined part including a mast and a carrier (1, and 8, and Column 4, lines 7-35, this teaches that the mast is made of a single piece and at least a portion of the mast is machined by machining the carrier teeth into the mast).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast be an integral mast with a mast and carrier machined from a single piece because Wang and Tresch are both rotary aircraft with rotor shafts.  The motivation for having the mast be an integral mast with a mast and carrier machined from a single piece is that it can help increase the strength of the mast while reducing the weight of the system.  But, Tresch does not teach that the masts assemblies have a length of less than 32 inches.
However, Seitz does teach that the masts assemblies have a length of less than 32 inches (Page 23, lines 14-17, this teaches that the model helicopter has a rotor mast of 194 mm which is less than 32 inches).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast be less than 32 inches in length because Tresch and Seitz are both rotary aircraft with rotor masts.  The motivation for having the mast be less than 32 inches in length is that it allows the rotor mast to be proportional to the rest of the aircraft.
Regarding claim 15, Wang as modified by Tresch teaches the rotary aircraft of claim 14, wherein the aircraft is a quadcopter (700, 702, 704, 706, and 708 as seen in figure 13 of Wang).
Regarding claim 16, Wang as modified by Tresch teaches the rotary aircraft of claim 14, wherein the aircraft is autonomous or semi- autonomous (Paragraph 94, lines 6-11 of Wang).
Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) in view of Hackel (PGPub #2016/0298203), and Seitz (WO #2010/003988).
Regarding claim 18, Tresch teaches a manufacturing method, comprising: creating an integrated mast and carrier for a rotary aircraft as a single unitary shaft (1, 7, and 8, and Column 1, lines 57-59, and Column 4, lines 7-35), but Tresch does not teach machining the unitary shaft, from a single steel block; the mast having an overall length of less than 32 inches; and heating the unitary shaft in the presence of a hardening chemical vapor.
However, Hackel does teach machining the unitary shaft, from a single steel block (Abstract, lines 9-11, and 100 and 101 as seen in figure 2, and Paragraph 27, lines 1-4); and heating the unitary shaft in the presence of a hardening chemical vapor (Paragraph 80, lines 1-8). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to machine the shaft out of a single block of steel, and harden the shaft in a hardening chemical vapor because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for machining the shaft out of a single block of steel is that it allows the shaft to be formed as a single unit which can help to increase the strength of the member, and the motivation for hardening the shaft in a hardening chemical vapor is that it helps to strengthen the surface of the shaft to reduce wear on the shaft.  But, Hackel does not teach the mast having an overall length of less than 32 inches.
However, Seitz does teach the mast having an overall length of less than 32 inches (Page 23, lines 14-17, this teaches that the model helicopter has a rotor mast of 194 mm which is less than 32 inches).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mast be less than 32 inches in length because Tresch and Seitz are both rotary aircraft with rotor masts.  The motivation for having the mast be less than 32 inches in length is that it allows the rotor mast to be proportional to the rest of the aircraft.
Regarding claim 19, Tresch as modified by Hackel, and Seitz teaches the method of claim 18, but Tresch does not teach masking a portion of the integrated mast and carrier not to be hardened.  However, Hackel does teach masking a portion of the integrated mast and carrier not to be hardened (Paragraph 80, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a portion of the mast masked to have it not hardened because Tresch and Hackel are both systems that use single body drive shafts to transmit power.  The motivation for having a portion of the mast masked to have it not hardened is that it allows only the portion of the shaft that experiences high wear and requires additional hardening to be hardened.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tresch (US #3,322,200) as modified by Hackel (PGPub #2016/0298203), and Seitz (WO #2010/003988) as applied to claim 18 above, and further in view of Kendrick (PGPub #2016/0271925).
Regarding claim 20, Tresch as modified by Hackel, Seitz teaches the method of claim 18, but Tresch does not teach that the single metal block is a carburizing or nitriding steel.  However, Kendrick does teach that the single metal block is a carburizing or nitriding steel (Paragraph 4, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the steel be a carburizing steel because Tresch and Kendrick are both masts for rotary aircraft.  The motivation for having the steel be a carburizing steel is that it allows the steel to be carburized which can help increase the hardness of the steel.
Response to Arguments
The applicant argues that none of the prior arts of record that had been cited explicitly taught that the rotor mast could be less than 32 inches, however the examiner does not find this to be a convincing argument because in the claims they give no criticality to the limiting of the length of the mast, the claims simply state that the mast is below this length with no additional structure or functions of the claimed invention that require or benefit from this shorter length.  The courts have upheld that mere changes in size and finding optimal ranges are obvious to one of ordinary skill in the art and the prior art does teach that it is obvious to change the length of the mast as needed for the application.  In both the specification and in the examiners interview with the applicant, there is discussion about how many commercially available carburization ovens cannot accommodate masts over 32 inches in length, the examiner does not find this argument compelling as there is no reason that larger carburization oven will not and could not exist that could accommodate standard mast sizes, additionally while claims 9, and 20 do specify that the mast is carburized, none of the independent claims mention that the mast is carburized and claims 1, and 14 do not even mention that the masts are hardened.  Further, the examiner does not agree with the applicants argument that there are no commercially available carburization ovens that can accept a component of greater than 32 inches, a preliminary google search by the examiner returned a product brochure from Lindberg/MPH which lists the work dimensions of their furnaces and many capable of accepting items greater than 32 inches in length with one model being able to accept items 120 inches in length.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647